DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 28-30 are pending or under examination. 
Claim Objections
Claim 12 is objected to because of the following (minor) informalities:  the claim is missing a period at the end of the sentence.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the individual strips" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-7 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claims 2-7, claim 1 has one blending step of “blending a wood material with lignin, isocyanate or other adhesive and partial or no wax producing a resinated material” while each of claims 2-7 each recite “blending said refined fibers” or an alternate version thereof, with isocyanate and partial or no wax as to produce the resinated material (of claim 1).  
As such, the claims do not further limit claim 1 or alternatively do not include all of the limitations of claim 1, since claim 1 requires the blending of “a wood material”, and not the blending of “refined fibers” as required here as to specifically produce “the resinated material” in claim 1. In order to fairly read these steps as the same as to point out that this is a further limitation of claim 1, step (a) this language would need to match what is in claim 1, step (a) which would show that the steps occur before step (a) of claim 1, and thus, be fairly read as a further limitation thereof. 
MPEP 608.01(n) states that “a claim reciting the structure of claim 1 in which D is omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements” which is substantially the 
Claim 3 recites the limitation “incorporating the lignin to said wood material” when claim 1 requires “blending a wood material with lignin” and as such, claim 3 is not further limiting to claim 1 as it is broader than claim 1. 
Regarding claim 30, the claim depends from claim 29, and recites a further limitation on “said lignocellulosic material” but does not appear to include the limitations of claim 29, or further limit the subject matter thereof. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks (US Patent No. 5,624,616).
Regarding claims 1, 10, and 12, Brooks discloses a process of producing a wood product comprising: (a) blending a wood material with lignin, isocyanate, or other adhesive and partial or no wax (“partial or no wax” is not read as limiting to the claim as it includes scenarios where there is wax present and also scenarios where there is no wax”) (10:10-10:45); 
(b) forming a mat from the resinated material, and (c) compressing or molding said mat producing a wood product (“fiberboard”) at elevated temperature (10:45-10:60, 11:35-11:40 describes hot pressing the fibers into a “fiberboard” at a higher temperature which inherently means that they were first formed into a board shape or “a mat” prior to hot compression using the conventional methods described), the result of which is inherently a “molded product” as in claim 10 and a “particle board” as in claim 12 under the claim’s BRI. Additionally, Brooks further discloses (3:65-3:67) the incorporation of lignocellulose material via Kraft papers (3:51-3:67) as to provide additional lignin to the mixture. 
Regarding claims 13-14, Brooks discloses the subject matter of claim 1, and further discloses that the lignin can be optionally added in the form of a kraft paper lignin (3:5-3:16; 3:51-3:67; 6:39-6:55) which would be chips/powder form when put into the refiner as described above. 
Regarding claim 15, Brooks discloses the subject matter of claim 1, and further discloses the wood chips/particles (5:62-6:15; 7:10) and the adhesive is phenol-formaldehyde (Hexamine) (10:40-10:64). 
Claim(s) 28-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brooks (US Patent No. 5,624,616).
Regarding claims 28-30, Brooks discloses the subject matter of claim 1, which includes all of the steps of claim 1 (and claims 10-11 contain similar limitations as claims 29-30). As 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US Patent No. 5,624,616) in view of Lindquist et al. (US Patent No. 5,470,631), hereinafter Lindquist.
Regarding claims 2-7 and 16, Brooks discloses the subject matter of claim 1, and further discloses (A) blending or incorporating wood material through a plug screw (7:10-7:20) as to mix the wood material and lignin within the wood material; (B) said wood material (which has inherently some lignin incorporated within as explained in the abstract) flowed into a digester compressing said wood material, and (C) cooking said compressed wood material from the digester by injection of pressure steam (7:20-7:65 for both B and C); (D) refining said compressed wood material producing refined fibers (7:66-8:40), and blending the refined fibers with thermoplastic during the refining step (3:5-3:22; 3:51-3:67; 8:41-8).  Brooks also discloses the use of a blow line as to incorporate/set the thermoplastic material (lignin and added resin) 
Brooks does not explicitly disclose that the adhesive/resin used is explicitly isocyanate as required in claims 2-7, instead using a phenol-formaldehyde resin as described above (Hexamine is a PF resin), and does not explicitly disclose the size of the strips making up the strands of wood material in the fiberboard panel as in claim 16.
However, Lindquist discloses a similar process including the processing of wood particles and adhesive and produces a OSB fiberboard product (Lindquist, abstract). Lindquist further teaches the use of either an isocyanate resin or a phenol formaldehyde resin in producing the fiberboard product (Lindquist, 7:64-8:2), demonstrating to the ordinary artisan that one would have had a reasonable expectation of success from having selected either isocyanate or phenol formaldehyde resin (as in Brooks above) as Lindquist discloses both types of resins for a substantially similar purpose to that of Brooks (producing wood composite panels). Brooks 
Additionally with respect to the size of the strands, Lindquist discloses strands of about 3 inches (~7.6 cm) by 1 inch (2.54 cm) which is considered to be “about 2.0-2.5 cm x 10-15 cm” (Lindquist, 9:62-9:66). Additionally, it has been held that changes in size/shape support a case of prima facie obviousness where there are no unexpected results from such a change. In this case, a fiberboard product would be produced in both cases. Accordingly, it would have further been obvious to have specified that the size of the strands are larger with one dimension, as to produce an OSB panel as in claim 16. 
Regarding claim 8, Brooks/Lindquist discloses the subject matter of claim 2, and further discloses the pressure steam is at a temperature of about 192 C (Brooks, 7:28-7:43), or “at least 160 C” (Brooks, 9:50-9:56). It has been held that where the prior art discloses a range that overlaps with or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the above to specify that the temperature range of the pressured steam is as claimed. 
	Regarding claim 9, Brooks/Lindquist discloses the subject matter of claim 2, and further discloses the wood material is wood chips (Brooks, 5:62-6:15; 7:10).
Regarding claim 11, Brooks/Lindquist discloses the subject matter of claim 2, and the product “fiber based insulation board” as in claim 11 since “insulation board” does not seem to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742